In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1503V
                                      Filed: April 26, 2016
                                         UNPUBLISHED

****************************
RONALD BELAIR,                            *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza Vaccine (“Flu Vaccine”);
 v.                                       *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Esq., Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Julia W. McInerny, Esq., U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 11, 2015, Ronald Belair (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
“developed left shoulder pain” after receiving an influenza vaccination on November 5,
2014. Petition at 1; accord. Petition at ¶¶ 5-7. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On March 14, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On April 26, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $61,118.82. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $61,118.82 in the form of a check payable to
petitioner, Ronald Belair. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:15-vv-01503-UNJ Document 16 Filed 04/26/16 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
RONALD BELAIR,                        )    No. 15-1503
                                      )    ECF
       Petitioner,                    )    Chief Special Master Dorsey
                                      )
    v.                                )
                                      )
SECRETARY OF HEALTH                   )
AND HUMAN SERVICES,                   )
                                      )
       Respondent.                    )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$61,118.82 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $61,118.82 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Deputy Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:15-vv-01503-UNJ Document 16 Filed 04/26/16 Page 2 of 2




                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          LINDA S. RENZI
                                          Senior Trial Counsel
                                          Torts Branch, Civil Division

                                          /s/ Julia W. McInerny
                                          JULIA W. MCINERNY
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
DATED: April 26, 2016                     (202) 353-3919




                                      2